Citation Nr: 1233822	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  09-41 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1958 to May 1963 and from March 1964 to March 1967.

This matter initially came before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO denied entitlement to service connection for PTSD.
In June and November 2011, the Board remanded this matter for further development.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this file have been reviewed and are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

The Veteran does not have a current psychiatric disability.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in September 2008, the RO notified the Veteran of the evidence needed to substantiate his claim of service connection for a psychiatric disability.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a Veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim, in the September 2008 letter.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA obtained the Veteran's service treatment records and pertinent service personnel records.  The Veteran has not reported and the evidence does not otherwise reflect any relevant post-service VA medical treatment for a psychiatric disability.  In addition, he was afforded a VA examination for a psychiatric disability.

In October 2008, the Veteran submitted a signed and completed "Authorization and Consent to Release Information" form (VA Form 21-4142) for treatment provided for a psychiatric disability from Louise Glogau, MA LPA and Ann Freeman, PhD.  He also submitted a copy of an October 2008 psychiatric examination report that was signed by both of these medical professionals.  This examination report as well as an August 2011 VA examination report reflect that the October 2008 psychiatric examination was the only instance of private medical treatment for a psychiatric disability.  

The Veteran has not reported and the evidence does not otherwise reflect any additional relevant post-service private treatment records for a psychiatric disability.  Thus, VA has no further duty to obtain any additional private treatment records.

Further, the evidence of record reflects that the Veteran had applied for Social Security Administration (SSA) disability benefits for an unspecified disability.  In April 2009, the agency of original jurisdiction (AOJ) contacted the SSA and requested all available records pertaining to the Veteran's claim.  In response, the SSA sent records of a different SSA disability beneficiary.  In January 2012, the AOJ again contacted the SSA and requested all available records.  The SSA responded that the Veteran's records did not exist because they had been destroyed and that further efforts to obtain them would be futile.  

The AOJ contacted the Veteran by telephone in March 2012 and notified him that his SSA disability records were unavailable because they had been destroyed.  He advised the AOJ that he did not have any SSA disability records in his possession.  The AOJ made a formal determination that any further efforts to obtain SSA disability records would be futile.  38 C.F.R. § 3.159(c)(1).

In its June and November 2011 remands, the Board instructed the AOJ to, among other things, obtain any available SSA disability records and afford the Veteran a VA psychiatric examination to obtain an opinion as to the nature and etiology of any current psychiatric disability.  As explained above, the AOJ was notified by the SSA that the Veteran's records had been destroyed.  Further, a VA psychiatric examination was conducted in August 2011.
Therefore, the AOJ substantially complied with all of the Board's June and November 2011 remand instructions and VA has no further duty to attempt to obtain any additional records or conduct additional examinations.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In the absence of proof of present disability there can be no successful claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 1131 as requiring the existence of a present disability for VA compensation purposes).

To be present as a current disability, there must be evidence of the condition at some time during the appeals period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

There is conflicting medical evidence as to whether the Veteran has a current psychiatric disability.  The Board, therefore, must weigh the credibility and probative value of this evidence, and in so doing, may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 29-40 (1994).

The Veteran has reported that psychiatric symptoms have persisted ever since he experienced various stressors in service.  For example, during the October 2008 psychiatric examination at Psychological Consulting Services he contended that he was stationed in Saigon and Bien Hoa during the Vietnam War and that during that time he experienced incoming enemy fire and witnessed seriously injured and deceased fellow service members.  He reported that since that time, he had experienced various psychiatric symptoms, including intrusive thoughts, traumatic nightmares, distress at exposure to triggers that reminded him of past trauma, avoidance of conversations about his military service, estrangement and detachment from others, hypervigilance, hyperirritability, memory and concentration impairment, and a hyperstartle response.

To the extent that the Veteran has reported incoming enemy fire during his Vietnam service, the evidence reflects that he may have engaged in combat while in service.  He is competent to report participation in combat, as well as in-service psychiatric stressors and a continuity of symptomatology.  However, his reports must be weighed against the objective evidence and their credibility must be assessed.   See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337. 

Service personnel records reflect that the Veteran served in Vietnam from July 1965 to August 1966.  During that time he served with the 383rd Quartermaster Detachment as a supply clerk and heavy vehicle driver.  He received the Parachutist Badge, National Defense Service Medal, Vietnam Campaign Medal, Vietnam Service Medal, and Marksman Badge for the period of service from March 1964 to March 1967.

There is no evidence of any complaints of or treatment for psychiatric problems in the Veteran's service treatment records and his April 1963 and February 1967 separation examinations were normal other than for scars.  Although he has reported that he began to experience psychiatric symptoms in service, this report is contradicted by his own statements made during service.  For example, he indicated on reports of medical history for purposes of separation from service dated in April 1963 and February 1967 that he did not experience and had never experienced any symptoms such as frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, loss of memory or amnesia, nervous trouble of any sort, or any other psychiatric symptoms.   

There is no evidence of any private or VA medical treatment for psychiatric problems in the years since service, other than the October 2008 psychiatric examination at Psychological Consulting Services, and the Veteran has not reported any such treatment.  

As explained above, during that examination he reported that he experienced incoming enemy fire and witnessed deceased and severely injured fellow service members while stationed in Saigon and Bien Hoa.  As a result, he experienced numerous psychiatric symptoms in the years since that time. Examination revealed that the Veteran was cooperative and normally dressed, but that his mood was anxious, his affect was restricted, his thought process was tangential and difficult to follow, his narrative was disjointed, and his insight and judgment were limited.  There was no suicidal or homicidal ideation.  

The medical professionals who conducted the October 2008 examination opined that as a result of the Veteran's military experiences (i.e. combat stressors in Vietnam), he had symptoms that met the criteria for a diagnosis of PTSD as set forth in DSM-IVR.  Specifically, he experienced traumatic events that involved the serious threat of death and injury to himself and serious injury to and death of others and such events caused him to respond with fear and horror (Criterion A(1) and (2)), he re-experienced the traumatic events as intrusive thoughts and nightmares (Criterion B), and he avoided stimuli associated with the trauma and experienced general numbing, as evidenced by his avoidance of conversations about his military experience and his isolating behaviors (Criterion C).  

Further, the Veteran demonstrated increased arousal (i.e. difficulty staying asleep, difficulty with concentration, hypervigilance, and an exaggerated startle response) (Criterion D), the symptoms in Criteria B,C, and D had lasted longer than 1 month (Criterion E), and his symptoms had caused clinically significant impairment in his occupation, social, and personal life (Criterion F).  His psychiatric symptoms significantly interfered with his professional, social, and personal life, his hypervigilance and arousal prevented him from being consistently productive at any job, he was severely compromised in his ability to initiate or sustain work relationships due to hyperirritability and hypervigilance, and he was severely compromised in his ability to initiate or sustain social relationships because of his isolating behaviors and lack of trust.  A diagnosis of chronic severe PTSD was provided.  The Veteran was not diagnosed as having any other psychiatric disabilities.

In an October 2008 statement (VA Form 21-4138) and in his April 2009 notice of disagreement, the Veteran reported that he had served in Vietnam from July 1966 to July 1967.  During that time, he was stationed at Cam Rahn Bay with the 109th Quartermaster unit, his military occupational specialty was a heavy truck driver, his base came under enemy attack "many times," and he witnessed deceased and injured fellow service members.

In support of his stressor statements, the Veteran submitted an apparent excerpt from a prior Board decision which discusses incidents of enemy attacks in Vietnam which had been verified by the U.S. Army and Joint Services Records Research Center (JSRRC).  However, the excerpt is in reference to a military unit other than the Veteran's (the 776th Troop Carrier Squadron) and is thus irrelevant to the Veteran's claimed stressors.  Further, Board decisions have no precedential value.  See 38 C.F.R. § 20.1303 (2011).  The Board decision referenced by the Veteran contains facts that were different than those in this case.  Thus, that Board decision is not probative.  See generally Sacks v. West, 11 Vet. App. 314 (1998).

During the August 2011 VA examination, the Veteran reported that his affect was euthymic, but that he did not experience any depressive symptoms or suicidal/homicidal ideation.  He did not experience any difficulty falling asleep and although he would wake up in the middle of the night to go to the bathroom, he had never had any problems with sleep.  His only reported memory impairment was difficulty in remembering the names of the nurses who had cared for him when he was hospitalized for a recent leg amputation.  

As for in-service stressors, the Veteran reported that he was involved in "air supply" and dropped food supplies from aircraft to ground troops.  He stated that "it wasn't bad over [in Vietnam] until you had to take a cow and drop it."  Three fellow service members with whom he was friends were supposedly killed prior to his tour of duty in Vietnam, but he met one of the individuals when he arrived in Vietnam.  With regard to any situations involving fear, helplessness, or horror, he reported that "it was scary" in terms of being stationed in a "big jungle."  However, other than that he "didn't see anything awful" and spent most of his time at the airfield.

With regard to psychiatric symptoms, the Veteran reported mild memory loss, such as forgetting names, directions, or recent events.  He denied having experienced any other psychiatric symptoms, including impaired abstract thinking, chronic sleep impairment, an inability to establish and maintain effective relationships, suspiciousness, anxiety, and difficulty in adapting to stressful circumstances (including work or a worklike setting).

The licensed psychologist who conducted the August 2011 VA examination concluded that the Veteran did not have PTSD which conformed to DSM-IV criteria and did not have any other psychiatric disability which conformed to those criteria.  This opinion was based on the fact that the Veteran denied having experienced any Criterion A stressors (i.e. exposure to traumatic events).  Therefore, he did not meet the full criteria for a diagnosis of PTSD.

There is no evidence of any psychiatric disability in the Veteran's service treatment records and there is no clinical evidence of any treatment for psychiatric problems in the years following service, other than the October 2008 psychiatric examination.  

Merits

As a preliminary matter it is necessary to determine whether the Veteran engaged in combat.  The October 2008 diagnosis of PTSD was premised on combat participation.  If the Veteran did participate in combat, the stressors would be conceded.

The Court has held that receiving enemy fire can constitute participation in combat.  Sizemore v. Principi, 18 Vet. App. 264 (2004).  A determination that a veteran engaged in combat with the enemy may be supported by any evidence which is probative of that fact, and there is no specific limitation of the type or form of evidence that may be used to support such a finding.  VAOPGCPREC 12-99 (1999).  Evidence submitted to support a claim that a veteran engaged in combat may include the veteran's own statements and an "almost unlimited" variety of other types of evidence.  Gaines v. West, 11 Vet. App. 353, 359 (1998). 

The Veteran has provided inconsistent and contradictory information on several occasions.  Such inconsistencies concern the locations at which he was stationed in Vietnam (Saigon and Bien Hoa reported during the October 2008 examination and Cam Rahn Bay reported in his October 2008 VA Form 21-4138), the presence of psychiatric symptoms since service (numerous psychiatric symptoms reported during the October 2008 examination and only memory loss reported during the August 2011 VA examination), and the nature of his alleged stressors in service (incoming enemy fire and witnessing dead and injured soldiers as reported during the October 2008 examination and in the October 2008 VA Form 21-4138, as opposed to not seeing anything awful in Vietnam, spending most of his time at the airfield while in Vietnam, and only being scared of the fact that he was in the jungle as reported during the August 2011 VA examination).  

Furthermore, the Veteran reported in his October 2008 VA Form 21-4138 that he was stationed in Vietnam from July 1966 to July 1967 and that he served during that time with the 109th Quartermaster unit.  However, service personnel records reflect that he was in Vietnam from July 1965 to August 1966 and that he was stationed with the 383rd Quartermaster Detachment during that period.  

Although not dispositive, the medals, ribbons, and other decorations that the Veteran received are not indicative of combat.  See VA Adjudication Manual Rewrite, M21-MR, Part IV.ii.1.D.13.e (May 7, 2012).  There is also no indication in his service records that he engaged in combat, which means personal participation in events "constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  VAOPGCPREC 12-99 (1999).

In light of his inconsistent reports and the absence of other evidence of participation in combat, the Veteran's reports of participation in combat in service are not credible.  Thus, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not applicable in this case and need not be discussed.  See Stone v. Nicholson, 480 F.3d 1111, 1113 (Fed. Cir. 2007) (holding that "if a veteran is not found to have engaged in combat with the enemy, there is no reason for . . . VA to consider the veteran's evidence of service-connection under the relaxed standard of § 1154(b), and § 1154(b) has no application").        

For the same reasons, the Board concludes that the Veteran's reports of in-service psychiatric stressors, post-service psychiatric symptoms, and a continuity of symptomatology since service are not credible.  That is, he has given an inconsistent and contradictory history and there is no other evidence of the stressors or ongoing psychiatric symptoms since service.

The diagnosis of PTSD provided during the October 2008 psychiatric examination was entirely based on the Veteran's reports of stressors in service (including combat stressors) and numerous PTSD-related psychiatric symptoms in the years since that time.  As the Board has determined that such reports are not credible, the October 2008 diagnosis is based upon an inaccurate history and is of little probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed); Boggs v. West, 11 Vet. App. 334, 345 (1998); Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

The Veteran has expressed his belief that he has a current psychiatric disability. However, as a lay person, he lacks the expertise to diagnose a psychiatric disability in accordance with DSM IV criteria.  See 38 C.F.R. § 4.125 (2011).  Hence, the Veteran's opinion on this question is not competent evidence.  38 C.F.R. § 3.159(a)(1), (2) (2011).

There is no other evidence of a current psychiatric disability and the Veteran has not reported any such evidence.  The weight of the evidence is against a finding of a current psychiatric disability.  The preponderance of the evidence is, accordingly, against the Veteran's claim.  The benefit-of-the-doubt doctrine is not applicable and the claim of service connection for a psychiatric disability must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for a psychiatric disability is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


